THREADGILL, Judge.
William Coleman was charged on April 6, 1988, with possession and delivery of cocaine. He was convicted by a jury and appeals the judgments and sentences on double jeopardy grounds. Both convictions arose out of a single sale of one rock of cocaine to a Tampa police detective and therefore sentencing him on both charges violates his constitutional protection against double jeopardy. State v. Burton, 555 So.2d 1210 (Fla.1989). Although the appellant did not make this objection at the sentencing, violation of double jeopardy protection is fundamental error requiring no objection for review. Marion v. State, 526 So.2d 1077 (Fla. 2d DCA 1988).
We vacate the judgment and sentence for possession of cocaine. We affirm the conviction and sentence for delivery of cocaine. Because the sentences imposed were within the recommended guideline range without considering the possession conviction, resentencing is not necessary. Lewis v. State, 545 So.2d 427 (Fla. 2d DCA 1989).
Affirmed in part, vacated in part.
RYDER, A.C.J., and FRANK, J., concur.